Exhibit CHANGE IN CONTROL AGREEMENT THIS AGREEMENT, dated January 1, 2010 is made by and between AngioDynamics, Inc., a Delaware corporation (the "Company"), and Johannes Keltjens (the "Executive"). WHEREAS, the Company considers it essential to the best interests of its shareholders to foster the continued employment of key management personnel; and WHEREAS, the Board recognizes that, as is the case with many publicly held corporations, the possibility of a Change in Control exists and that such possibility, and the uncertainty and questions which it may raise among management, may result in the departure or distraction of management personnel to the detriment of the Company and its shareholders; and WHEREAS, the Board has determined that appropriate steps should be taken to reinforce and encourage the continued attention and dedication of members of the Company's management, including the Executive, to their assigned duties without distraction in the face of potentially disturbing circumstances arising from the possibility of a Change in Control; NOW, THEREFORE, in consideration of the premises and the mutual covenants herein contained, the Company and the Executive hereby agree as follows: 1.Defined Terms. The definitions of capitalized terms used in this Agreement are provided in the last Section hereof. 2.Term of Agreement.
